IN THE SUPREME COURT OF TI-IE STATE OF DELAWAR_E

RAY LLOYD, §
§ No. 361, 2016
Defendant Below, §
Appellant, § Court BeloW_Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. 1505001567
STATE OF DELAWARE, §
§
Plaintift` Below, §
Appellee. §

Submitted: September 2, 2016
Decided: September 8, 2016

nw

This 8“' day of September 2016, it appears to the Court that, on August 9,
2016, the Senior Court Clerk issued a notice directing the appellant to show cause
why this appeal should not be dismissed for this Court’s lack of jurisdiction to
consider an appeal directly from the Court of Common Pleas. The appellant has
not responded to the notice to show cause Within the required ten-day period and
therefore dismissal of this appeal is deemed to be unopposed.

NOW, THER_EFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

TI-[ECOURT: '~

» V
Justice C/